     Case 2:19-cv-09804-JVS-AGR Document 13 Filed 05/29/20 Page 1 of 1 Page ID #:98



 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9
10    ARTHUR EDWARD EZOR,                     )      NO. CV 19-9804-JVS (AGR)
                                              )
11                         Plaintiff,         )
                                              )      ORDER ACCEPTING FINDINGS AND
12        v.                                  )      RECOMMENDATIONS OF UNITED
                                              )      STATES MAGISTRATE JUDGE
13    MAUREEN DUFFY-LEWIS, et al.,            )
                                              )
14                         Defendants.        )
                                              )
15
16             Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, records
17    on file, the Report and Recommendation of the United States Magistrate Judge
18    (“Report”) and the Objections. Further, the Court has engaged in a de novo review of
19    those portions of the Report to which Plaintiff has objected. The Court accepts the
20    findings and recommendation of the Magistrate Judge.
21                   IT IS ORDERED that Defendant’s’ motion to dismiss is GRANTED and
22    this action is dismissed with prejudice for failure to state a claim.
23
24
25    DATED: May 29, 2020
                                                           JAMES V. SELNA
26                                                    United States District Judge
27
28
